Goss, C. J.
Defendant fire insurance company appeals from a judgment for plaintiff. This suit is almost identical with Noel v. National Union Fire Ins. Co., ante, p. 734. The parties and the insurance companies are the same. The policy sued on was for $2,000 on another truck damaged by the same fire. The “other insurance” was for a $1,200 limit of liability with a representation of $640 unpaid on the truck. The case was tried before a different judge and jury. The judgment was for the net loss found by the jury, with interest,' making a total of $1,044.70. There are separate records. The cases were briefed separately but were argued orally before this court at the same time. The place of contract, the dates, the questions of fact and of law are almost identical in the two cases. Except as otherwise indicated, we find the facts and the law covered by our discussion in the preceding opinion. No service will be rendered the parties or profession by repetition.
We find no prejudicial error in the record. The judgment of the district court is
Affirmed.